Case 2:13-cv-00982-DAK-JCB Document 553 Filed 07/31/20 PageID.30318 Page 1 of 5




  James E. Magleby (7247)
   magleby@mcg.law
  Edgar Cataxinos (7162)
    cataxinos@mcg.law
  Geoffrey K. Biehn (13445)
   biehn@mcg.law
  Yevgen Kovalov (16297)
   kovalov@mcg.law
  MAGLEBY CATAXINOS & GREENWOOD, PC
  170 South Main Street, Suite 1100
  Salt Lake City, Utah 84101-3605
  Telephone: 801.359.9000
  Facsimile: 801.359.9011

  Attorneys for Plaintiff Vitamins Online, Inc.

                        IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION

   VITAMINS ONLINE, INC., a Delaware              VITAMINS ONLINE’S MOTION FOR
   corporation,                                   ADMISSION OF EXHIBIT 571

          Plaintiff,

   v.

   HEARTWISE, INC. an Oregon                      Case No.: 2:13-cv-00982-DAK
   corporation d/b/a NATUREWISE,

          Defendant.                              Honorable Dale A. Kimball

                                                  Honorable Jared C. Bennett


         Plaintiff Vitamins Online, Inc., (“Vitamins Online”) through its counsel of record

  MAGLEBY CATAXINOS & GREENWOOD, PC, hereby moves for the admission of Exhibit No.

  571.

         The Court should admit Exhibit No. 571 because there can be no genuine

  dispute as to its authenticity for no less than four reasons.
Case 2:13-cv-00982-DAK-JCB Document 553 Filed 07/31/20 PageID.30319 Page 2 of 5




        First, on July 30, 2020, Defendant HeartWise, Inc., d/b/a NatureWise

  (“NatureWise”) stipulated to the admissibility of each of the Exhibits discussed by Ms.

  Tammy Malley-Naslund, the 30(b)(6) witness for Amazon, during her January 26, 2018

  deposition, save for one–a spreadsheet produced by Amazon reflecting reviews that

  were suppressed from NatureWise’s product pages on Amazon.com. [Amazon

  Reviews, Plaintiff’s Exhibit No. 571]. However, the exhibit was authenticated during Ms.

  Malley-Naslund’s deposition in the following portion of the deposition designated by

  Vitamins Online:




                                              2
Case 2:13-cv-00982-DAK-JCB Document 553 Filed 07/31/20 PageID.30320 Page 3 of 5




  [1-26-2018 Dep. Tr. Malley-Naslund Designations 81:17-82:11, designations attached

  as Exhibit “3” to Reply to NatureWise’s Objection to Vitamins Online’s Designation of

  Deposition Excerpts for Use at Trial, Dkt. No. 492 (yellow highlighting reflects Plaintiff’s

  designations; blue highlighting reflects Defendant’s designations)]

         Second, although NatureWise now objects to the admission of the damaging

  document, NatureWise designated seven pages of questioning by prior counsel on the

  subject of the document in Ms. Malley-Naslund’s deposition, including an

  acknowledgment by prior counsel that the document “was produced by Amazon.”




  [Id. 48:13-16, 48, 49, 54-57, Ex. 3 to Dkt No. 492]. 1

         Third, Amazon provided a declaration from its custodian of records on August 13,

  2015, stating that:




  1
   Exhibit No. 11 to Ms. Malley-Naslund’s deposition is a printed copy of the native Excel
  spreadsheet identified as Plaintiff’s Exhibit No. 571.



                                                3
Case 2:13-cv-00982-DAK-JCB Document 553 Filed 07/31/20 PageID.30321 Page 4 of 5




  [August 13, 2015 Amazon.com, Inc.’s Custodian of Records Declaration, enclosed in

  December 12, 2016 Letter C. Nydeggar to B. Johnson, attached as Exhibit “A”].

         Fourth, in a December 12, 2016 letter between counsel for the parties, Vitamins

  Online’s prior counsel conveyed the declaration from the Custodian of Records, stating

  that the “declaration . . . authenticates the documents already produced to you from

  Amazon” and asking that “in the event you perceive that NatureWise has been

  prejudiced by [the] delay [in conveying the declaration, [Vitamins Online is] willing to

  stipulate to [NatureWise] deposing Amazon’s Custodian of Records.” [December 12,

  2016 Letter C. Nydeggar to B. Johnson, Ex. A].

         For the foregoing reasons, the Court should grant this motion and admit Exhibit

  No. 571.

         DATED this 31st Day of July, 2020.

                                            MAGLEBY CATAXINOS & GREENWOOD, PC



                                            /s/ Geoffrey K. Biehn
                                            James E Magleby
                                            Edgar Cataxinos
                                            Geoffrey K. Biehn
                                            Yevgen Kovalov
                                            Attorneys for Plaintiff Vitamins Online, Inc.




                                               4
Case 2:13-cv-00982-DAK-JCB Document 553 Filed 07/31/20 PageID.30322 Page 5 of 5




                                CERTIFICATE OF SERVICE

         I hereby certify that I am employed by the law firm of MAGLEBY CATAXINOS &

  GREENWOOD, PC, 170 South Main Street, Suite 1100, Salt Lake City, Utah 84101, and

  that pursuant to Rule 5(b), Federal Rules of Civil Procedure, a true and correct copy of

  the foregoing VITAMINS ONLINE’S MOTION FOR ADMISSION OF EXHIBIT NO. 571

  was delivered to the following this 31st day of July, 2020, by:

  [ ]    Hand Delivery

  [ ]    Depositing the same in the U.S. Mail, postage prepaid

  [ ]    Electronic Mail

  [X]    CM/ECF System

   Scott Savage                                    R. Joseph Trojan (pro hac vice)
     ssavage@sywlaw.com                             trojan@trojanlawoffices.com
   Stephen R. Waldron                              Francis Wong (pro hac vice)
    swaldron@sywlaw.com                             wong@trojanlawoffices.com
   SAVAGE, YEATES & WALDRON, PC                    Lan C. Dang (pro hac vice)
   2455 E. Parleys Way, Suite 200                   dang@trojanlawoffices.com
   Salt Lake City, Utah 84109                      Kevin R. Davis (pro hac vice)
                                                    davis@trojanlawoffices.com
   Attorneys for Defendant Heartwise               Trojan Law Offices
                                                   9250 Wilshire Blvd., Suite 325
                                                   Beverly Hills, California 90212

                                                   Attorneys for Defendant Heartwise




                                            /s/ Sasha Zito




                                               5
